Title: To Alexander Hamilton from John Stockton, 22 May 1799
From: Stockton, John
To: Hamilton, Alexander


          
            Sir
            State of Delaware Wilmington May 22d. 1799
          
          Inclosed you will receive a Coppy of a Contract executed by James Caldwell for the furnishing such with rations; such Troops & recruits as may be placed at Christiana Bridge, during the present year.
          I am Sir very respectfully yr. obt. St.
          
            Jno. Stockton
          
          General Hamilton
        